UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1340



OSCAR HUMBERTO ESCOBAR SUAREZ,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-496-328)


Submitted:   June 16, 2004                  Decided:   July 7, 2004


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oscar Humberto Escobar Suarez, Petitioner Pro Se. Michele Yvette
Francis Sarko, M. Jocelyn Lopez Wright, Gloria Minor, Michelle
Elizabeth Gorden, Daniel Eric Goldman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Oscar Humberto Escobar Suarez, a native and citizen of

Columbia,      petitions     for    review    of    an    order   of    the    Board    of

Immigration      Appeals     (“Board”)       dismissing     the    appeal      from    the

immigration judge’s decision denying his applications for asylum,

withholding      of    removal,     and    withholding      under      the    Convention

Against Torture.         We have reviewed the administrative record, the

Board’s order and the immigration judge’s decision, and find

substantial evidence supports the conclusion that Suarez failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.                        See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the    alien     to     establish        eligibility      for     asylum);      INS     v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).                       We will reverse

the    Board    only    if   the   evidence       “‘was   so    compelling      that    no

reasonable fact finder could fail to find the requisite fear of

persecution.’”         Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Elias-Zacarias, 502 U.S. at 483-84).                     We do not find the

record so compelling as to reverse the Board.                     We further find no

error in the denial of relief under the Convention Against Torture.

               We deny Suarez’s petition for review.                We dispense with

oral    argument       because     the    facts    and    legal     contentions        are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                          - 2 -
        PETITION DENIED




- 3 -